Citation Nr: 0424949	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-04 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk








INTRODUCTION

The veteran served on active duty from May 1980 to April 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that denied the veteran's claim of entitlement 
to service connection for a left foot condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records indicate that the 
veteran was treated several times in service for complaints 
pertaining to his feet, to include plantar warts, calluses, 
and corns on his left and right feet.  The veteran underwent 
private medical treatment in September 2000, and was 
diagnosed with left foot plantar-flexed third metatarsal and 
right foot fifth digit hammertoe deformity.  The veteran 
underwent surgeries for these conditions in September 2000.  
The veteran's most recent VA treatment record, dated December 
2002, reports on the veteran's left foot osteotomy and 
intractable plantar keratosis.  Neither the VA nor the 
private medical examiner addressed the issue of whether the 
veteran's left foot condition could be related to the plantar 
warts and calluses the veteran suffered from while in 
service.  The Board is of the opinion that a VA examination 
should be conducted to determine the etiology of the 
veteran's current left foot condition and whether it is 
related to his in-service left foot conditions. The Board 
regrets the additional delay a further remand will entail.  
However, it is necessary to ensure that the veteran gets all 
the consideration due to him under the law.  

Accordingly, this claim is REMANDED for the following 
actions:  

1.  The veteran should be contacted and requested 
that he provide the names and addresses of all 
health care providers who have treated him for any 
foot problems subsequent to December 2002.  After 
obtaining the necessary waivers, the RO should 
obtain any outstanding pertinent records and 
associate them with the veteran's claims file.

2.  A VA examination should be conducted by an 
orthopedist in order to determine the nature, 
severity, and etiology of any of the disabilities 
of the left foot.  The veteran's claims folder 
must be made available to the examiner, for his or 
her review and referral, prior to this 
examination.  The examiner is requested to render 
an opinion as to whether it is as likely as not 
that any left foot disability diagnosed is related 
to service.  A complete rational for any opinion 
expressed should be included in the report

3.  Thereafter, the RO should re-adjudicate the 
claim on appeal.  If the benefit sought is not 
granted, a supplemental statement of the case 
should be issued, with an appropriate opportunity 
to respond.  The case should then be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




